         Case 2:16-cr-20032-JAR Document 787 Filed 10/10/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                             )
                                                      )
                      Plaintiff,                      )
                                                      )
v.                                                    )       Case No. 16-20032-02-JAR
                                                      )
KARL CARTER,                                          )
                                                      )
                      Defendant.                      )


                  SUPPLEMENTAL STATUS REPORT OF RECORDED
                         TELEPHONE CALL DISCOVERY

       COMES NOW the United States of America, by and through Steven D. Clymer, Special

Attorney, Stephen R. McAllister, United States Attorney for the District of Kansas, and Duston

J. Slinkard, First Assistant United States Attorney, and provides the Court with the following

report on the status of production of recorded telephone call discovery related to the Federal

Public Defender (“FPD”)’s Motion for Discovery (Doc. 572) and the Court’s Order thereupon

(Doc. 705):

       1. This report supplements the government’s Status Report of Recorded Telephone Call

Discovery filed August 27, 2019 (Doc. 764).

       2. Following is a listing of the disclosures to the parties and deliveries to the Court since

the filing of the government’s status report on August 27, 2019:

               a. On September 5, 2019, the government made a further submission to the Court

       with respect to cases from the Phase 2, non-custody, list, accompanied by a database

       report (Attachment 1), which was also e-mailed to the Court and the FPD (Attachment 2).

       The report reflected completion of the review for 42 individuals from the non-custody
  Case 2:16-cr-20032-JAR Document 787 Filed 10/10/19 Page 2 of 6




list:

               1)      9 with cases handled through the magistrate court at Fort
                       Leavenworth, for which the USAO does not maintain any
                       computer or physical files,

               2)      1 with a case handled through the magistrate court at Fort Riley,
                       for which the USAO does not maintain any computer or physical
                       file,

               3)      1, Michael Evans, with a magistrate case handled by Fort Riley
                       Prosecutors, for which the USAO does not maintain any computer
                       or physical file,

               4)      1, Orlando Jordan, with a magistrate case for a first appearance on
                       an indictment from another district, for which the USAO does not
                       maintain any computer or physical file,

               5)      31 for which no calls and materials were located,

               6)      10 for which calls or materials were located and submitted to the
                       Court, and

               7)      1, Jose Luis Hernandez-Hernandez, for which materials had been
                       submitted to the Court during Phase 1 on February 14, 2019.

        b. On September 30, 2019, the government made its final submission to the Court

with respect to cases from the list; however, on October 1, 2019, the government

supplemented this submission with materials for two individuals, Luis Ortega-Flores and

Edward McLinn. Inventory reports were provided with this submission for materials with

respect to the Phase 1, in-custody, list (Attachment 3) and Phase 2, non-custody, list

(Attachment 4). These reports were also provided to the Court and the FPD

electronically, attached to an explanatory e-mail (Attachment 5.) The reports reflected

submission of additional materials for 1 individual, Luis Ortega-Flores, from the in-

custody list and completion of the review for 114 individuals from the non-custody list:


                                         2
         Case 2:16-cr-20032-JAR Document 787 Filed 10/10/19 Page 3 of 6




                      1)      88 for which no calls and materials were located,

                      2)      25 for which calls or materials were located and submitted to the
                              Court,

                      3)      1, Richard Dertinger, for whom materials were previously
                              provided to the Court January 7, 2019, along with materials for co-
                              defendant Gregory Rapp, as part of the review of the Phase 1, in-
                              custody, list, and

                      4)      16 for which no physical files were able to located at either the
                              USAO or Federal Records Center, including 2 for which the
                              destruction date for retention by the Federal Records Center had
                              passed.

       3. Following is a summary of the work completed for Phase 2 of the call project since the

filing of the government’s status report on August 27, 2019, a comprehensive inventory report

covering Phase 2 is also attached hereto as Attachment 6:

              a. Topeka

                      1) The review related to the 105 individuals with Topeka cases was

                      considered complete at the time of the previous Status Report and no new

                      information has been identified since that report.

                      2) As previously reported, of the 105 individuals with Topeka cases, 13 were

                      found to have materials that were submitted to the Court and / or disclosed to

                      the FPD, and the other 92 were not found to have any affirmative information

                      that CCA calls were obtained by, through, or with the knowledge of the

                      USAO.

              b. Wichita

                      1) The review related to the 37 individuals with Topeka cases was

                      considered complete at the time of the previous Status Report and no new

                                                3
           Case 2:16-cr-20032-JAR Document 787 Filed 10/10/19 Page 4 of 6




                          information has been identified since that report.

                          2) As previously reported, of the 37 individuals with Wichita cases, none

                          were found to have any affirmative information that CCA calls were obtained

                          by, through, or with the knowledge of the USAO.

                 c. Kansas City

                          1) There are 239 individuals listed with Kansas City cases.

                          2) The USAO’s computer network has been searched for cases identified

                 for all 239 of those individuals.

                          3) The physical files have been reviewed for cases identified for 218 of

                 those individuals where the files were able to be located in the USAO or returned

                 from the Federal Records Center and had activity in and after 2010.

                          4) The physical files for 15 cases identified for those individuals were

                 unable to be located at the USAO or Federal Records Center despite a diligent

                 search. 1 The physical files were not ordered back from the Federal Record Center

                 for 5 cases that did not have activity after 2010, and review for those cases is

                 considered complete.

                          5) The case for 1 of those individuals, Orlando Jordan, was a magistrate

                 case for a first appearance on an indictment from another district, for which the

                 USAO does not maintain any computer or physical file,




1 This number was going to be 16 until a further file was received without notice from the Federal Record Center on
October 9, 2019. The file was for DaJuan Alvarez and was reviewed and not found to have any affirmative
information that CCA calls were obtained by, through, or with the knowledge of the USAO. An inventory report
regarding the case is attached hereto as Attachment 7. While we have no reason to anticipate further such files will
be located, we will supplement our disclosures as needed in the event any are.
                                                         4
          Case 2:16-cr-20032-JAR Document 787 Filed 10/10/19 Page 5 of 6




                         6) Of the 233 individuals with Kansas City cases, 60 have been found to

                have materials that have been submitted to the Court and / or disclosed to the FPD

                (including 7 for whom materials had been previously submitted and / or disclosed

                prior to this project 2) and 179 others were not found to have any affirmative

                information that CCA calls were obtained by, through, or with the knowledge of

                the USAO. The review has now been completed.

                d. Others

                         1) There were 9 individuals listed whose cases had been petty offenses

                handled through the Fort Leavenworth magistrate court. The USAO does not

                maintain any computer or physical files for these types of matters.

                         2) There was 1 individual listed whose case had been a petty offense

                handled through the Fort Riley magistrate court. The USAO does not maintain

                any computer or physical files for this type of matter.

                         3) There was 1 individual listed, Michael Evans, with a magistrate case

                handled by Fort Riley Prosecutors, for which the USAO does not maintain any

                computer or physical file.

                                                  Respectfully submitted,

                                                  s/Duston J. Slinkard
                                                  Duston J. Slinkard, #21294
                                                  First Assistant United States Attorney
                                                  444 SE Quincy Street, Room 290
                                                  Topeka, KS 66683
                                                  Phone: (785) 295-2850
                                                  Fax: (785) 295-2853
                                                  duston.slinkard@usdoj.gov

2 Brenda Wood, Ashley Huff, Jose Luis Hernandez-Hernandez, Karl Carter, Alonzo Black, Catherine Rowlette, and
Richard Dertinger.
                                                     5
          Case 2:16-cr-20032-JAR Document 787 Filed 10/10/19 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I hereby certify that on 10th day of October, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to the counsel of record in this case.



                                                s/Duston J. Slinkard
                                                Duston J. Slinkard
                                                First Assistant United States Attorney




                                                   6
